Edmond, J.
(after stating the case.) The plaintiffs in error allege that it does not appear from the award set out in the replication, that the arbitrators awarded on the matters submitted; that the award set out is not final nor mutual; that it is not so expressed as that it can be pleaded in bar, either at law or in equity. Awards are to receive a reasonable and liberal construction. Technical nicety is not requisite. 1 Burr. 277. From the submission set forth in the plaintiff’s replication, it appears that the arbitrators were fully authorized, at the time of the award made, to adjust, and make a final award upon, all claims and demands of every name and nature, that each had against the other, without exception ; and to allow to each all claims and demands that should be adjudged just and reasonable. It further appears from the face of the award, that the same arbitrators named in the submission actually met; notified the parties; the parties appeared, and were heard with their witnesses, exhibits, and counsel; and on mature deliberation, the arbitrators awarded, that the above named Abiel Gaylord was indebted to the said Stoughton Gaylord the sum of 438 dollars and 78 cents, which they awarded the said Stoughton to recover of the said Abiel, *427&⅛. With all these facts in view, and nothing more appearing, it is impossible that any reasonable doubt should exist as to the parties intended by the award, or whether the award was made upon the matters of controversy and claims then and there exhibited, heard, and maturely considered by the arbitrators.
But to render the intent of the award plain beyond a possibility of doubt, there is an averment in the replication, “that on the 31st day of December, 1808, the said arbitrators, by virtue of the authority to them committed as aforesaid,” (that is, by the submission recited,) “ made and published their award in writing upon the paper containing said submission, in and upon the whole matters so as aforesaid to them submitted, in the words and figures following reciting the award. This averment is neither inconsistent with, nor repugnant to, the award. That they had authority so to do appears from the submission. There is nothing in the award to negate it. Does the award support it ? That an averment in some cases may be admitted to support an award which has the appearance of being uncertain, as where from the nature of the thing awarded, the award may be ascertained from something else, I think will not be doubted; and especially where the award manifestly refers to something else, which is certain in its nature, and is illustrative of the award itself. The award begins in these words: “ In pursuance of the authority to us by the parties delegated as above, we the undersigned,” &c. Here is a manifest reference to something preceding, as illustrative of the authority by which the arbitrators acted; by whom given, and how they proceeded.
Suppose the paper containing the recited submission was produced with the recited award at the bottom of the submission, or even on the back of it; I think it would not be soberly questioned, whether the arbitrators acted in making their award, by virtue of the authority *428contained in the submission, or whether they made and published their award in the matters submitted as averred.
In respect to the mutuality of the award, &c. The award settles the mutual claims of the parties submitted to the arbitrators.
The plaintiff in error is awarded- to he indebted in a sum certain to Stoughton Gaylord; and Stoughton Gay-lord is awarded to recover it. The payment and receipt of the money will be a satisfaction of the mutual claims, submitted, and operate as a final discharge.
It is further said, that the award is so expressed that it cannot be pleaded in bar, &c. There is no reason;, why it cannot. The award will be. a bar to every claim between the parties existing at the time of the submission, unless the party bringing the action can show that his cause of action was not included, or not considered in the submission.
For these reasons, I am of opinion that in the judgment of the superior court there is nothing erroneous,
In this opinion the other judges severally concurred.
Judgment affirmed.